WARDEN, J.
In this foreclosure action, plaintiff (Spady) appeals from that portion of a summary judgment holding that the mortgage liens of the Department of Veterans’ Affairs (DVA) and United States National Bank of Oregon (Bank) are superior to hers. We affirm.
Spady and Graves were divorced in July, 1976. The dissolution judgment had attached to it and incorporated their property settlement agreement, which required Graves to pay child and spousal support through 1981 and awarded the residence to Spady, with the provision that, if she remarried and sold it, half the proceeds were to be placed in trust for the children. Spady remarried and sold the residence to Graves, who paid half of the purchase price in cash. They executed an “Agreement for Modification of Property Settlement Agreement,” which stated that Spady had already received half of the selling price, that the other half would be placed in trust for the children when it was paid (which would be no later than September, 1982), that Graves had already obtained a mortgage on the property and that the agreement “shall constitute and be regarded as a second mortgage.” In addition, the agreement eliminated spousal support and provided that Graves would pay for the children’s schooling, transportation and clothing in lieu of child support.
Spady and Graves asked the court to modify the dissolution judgment to conform to the modified agreement. In May, 1978, the dissolution court entered an order which provided in part:
“IT IS HEREBY ORDERED AND DECREED:
“(1) That the Agreement for Modification of Property Settlement Agreement filed herein is approved and accepted by the Court and the parties are ordered to abide by the terms thereof the same as if set forth fully herein.
“(2) The awards of spousal and child support are hereby modified as set forth in the Agreement.
“(3) The court consents to the modification of time and manner of establishing the trust required in the Decree as is set out in the Agreement.”
The order did not recite that it incorporated the agreement, and no copy was attached. In October, 1980, Bank recorded a *56mortgage on the property to secure a note given by Graves for $60,257. In February, 1981, DVA recorded a mortgage on the property to secure a note given by Graves for $81,080. Bank subordinated its loan to DVA’s loan. In July, 1982, Bank recorded another mortgage on the property to secure another note given by Graves for $37,000.
Spady assigns error to the court’s granting a summary judgment to DVA and Bank, asserting that the court incorrectly concluded that the order modifying the judgment was “without jurisdiction and void because it purported to modify property settlement provisions” and that DVA and Bank could collaterally attack the validity of the order. Spady does not contend that DVA and Bank had actual notice of her mortgage. However, she asserts that, although she did not record the agreement modifying the property settlement agreement, the court’s entry of the order modifying the judgment constituted constructive notice of the agreement as a mortgage and that her mortgage is superior to theirs. DVA and Bank argue that the modification court lacked authority to modify the property division between Spady and Graves and that its order, therefore, was not constructive notice to them of a mortgage.
A trial court has no authority to modify the property division provisions of a dissolution judgment over a parties’ objection. However, we have never addressed the issue of whether a modification may be made when the parties have agreed to it. ORS 107.135 does not include property division provisions among those which may be modified. However, the authority given the court by the statute contemplates its use only in contested cases. Prohibiting the modification of self-executing property division provisions over a party’s objection serves the policy of enabling parties to rely on the finality of such provisions. That policy is not furthered, however, when, as in this case, the parties agree to the modification of provisions which are conditioned for their execution on the occurrence of future events. See, e.g., Walters v. Walters, 298 SE2d 338, 341 (S Ct NC 1983).
The original judgment of dissolution was in the nature of a consent judgment. It did nothing more than incorporate the property settlement agreement that had been executed by the parties into the judgment. As a general rule,
*57“a consent judgment may not be amended, modified, or corrected in any essential particular except with the consent of all the parties thereto, in the absence of fraud or mutual mistake, and this rule applies to cases where a party has acquired rights in the final result, which would be jeopardized by a change in the terms of the consent judgment.” 49 CJS Judgments 598, § 329. (Footnotes omitted; emphasis supplied.)
The rule has been adopted in Oregon. See Stites v. McGee, 37 Or 574, 576, 61 P 1129 (1900). By necessary implication, a modification may be made when the parties consent to it. We conclude that, because the trial court had jurisdiction over the parties and the subject matter and because there is no policy against allowing modification of a judgment by stipulation of the parties in these circumstances, the trial court erred in holding that the modification order was void.
There is still the issue of whether entry of the modification order gave constructive notice of Spady’s interest in the property to DVA and Bank. DVA and Bank rely on ORS 93.730, which provides:
“A certified copy of any judgment, decree or order of confirmation affecting lands in this state made in any suit may be recorded in the records of deeds in any county in which the land affected is wholly or partly situated by any party interested in the land or suit. After the transcript is so recorded, the decree is notice to all persons of such suit and the judgment, order or decree, as completely as if the entire proceedings were had originally in the county in which the transcript is recorded. The record of the transcript is prima facie evidence of title as therein determined.”
DVA and Bank contend that, because the modification order contained no indication that it affected an interest in land, it was insufficient to give constructive notice.
Spady replies by quoting from Partlow v. Clark, 295 Or 778, 786, 671 P2d 103 (1983):
“The records of the circuit court include, among other things, a register and a journal. ORS 7.010(1). The register is a record wherein the clerk enters or notes the filing of all ‘papers’ in a circuit court case. ORS 7.020. The journal is a record where the clerk enters the ‘proceedings’ of the court. ORS 7.030. In this case the defendants, by searching the records of Lane County, could have discovered the plaintiffs interest in the real property by reading the decree. The decree *58could have been found by looking in the circuit court register which would have referred the searcher to the court file. The decree shows on its face that it was entered in full in the circuit court journal.”
Spady contends that we need only substitute “Marion County” for “Lane County” and “order modifying decree” for “decree” and the Partlow holding becomes applicable:
“In this case the defendants, by searching the records of Marion County, could have discovered the plaintiffs interest in the real property by reading the order modifying decree. The order modifying decree could have been found by looking in the circuit court register which would have referred the searcher to the court file.”
We disagree with Spady’s assertion that DVA and Bank could have discovered her interest simply by reading the modification order. The order did not include a description of the property and failed even to mention that any real property was affected. It therefore gave no notice of Spady’s interest and because it did not, the liens of DVA and bank are superior to hers.
Affirmed.